Extension of the scope of Directive 2003/109/EC to beneficiaries of international protection (debate)
The next item is the report by Mr Claude Moraes, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the extension of the scope of Directive 2003/109/EC to beneficiaries of international protection - C6-0196/2007 -.
rapporteur. - Mr President, I fear that as I get into the first paragraph of my speech, there will be only me, the PPE coordinator, and the Commissioner left in the Chamber. I admire you for your stamina, Commissioner. I should never take up my speaking time by doing this, but I could not help it. Thanks to the PPE Group for being here too at this time of night.
Commissioner, you and the Council did a great job in rescuing this proposal, which now benefits those who should never have been excluded from the original Long-Term Residence Directive. There was another opportunity to include them in 2008, and again unfortunately, through the failure to reach unanimity in the Council, this could not happen. So it is a very happy day today that a proposal taken on by my predecessor as coordinator in my group, Martine Roure, is now the subject of an agreement. I am very grateful to the Council, too. I pointed out in the previous debate that it was not present but, if it were present here today, I would thank the Council too, because during the Belgian Presidency, we were able to make good progress. I am very grateful for that.
The proposal will bring direct benefit to all beneficiaries of international protection who have been in the EU for more than five years but currently cannot become long-term residents. It will finally bring to an end their differential treatment compared to other third-country nationals and will give them greater certainty about their situation in the EU.
The main issue for the negotiations boiled down to the calculation of the time period of legal residence to reach the five years. We supported the Commission that the full duration of the procedure should be taken into account. However, this was strongly opposed by the Council. We were particularly concerned about this, because asylum procedures can take many years in some Member States. The compromise we have reached in the negotiations is that at least half of the asylum procedure will be taken into account and, if a procedure takes more than 18 months, the whole procedure will then be taken into account.
I hesitate to go on to the issue of correlation tables but I am duty bound to say something about them - I would rather not. I would nevertheless like to implore the institutions to reach a horizontal agreement on this issue. I would particularly urge the Council to recognise the importance of correlation tables for overseeing the implementation of legislation. We had a very difficult situation in which many of the dossiers considered of great importance by groups across this House could have been delayed because of this issue.
I am very happy also that the scope of the proposal includes both refugees and beneficiaries of subsidiary protection. It is vital to continue the trend towards aligning the standards of protection and the rights granted to both groups, as in the recasting of the Qualification Directive. The agreement also contains many safeguards against refoulement. Given that beneficiaries will now be allowed to move between Member States, it is important that the protection background of beneficiaries is never forgotten. Therefore, Member States will have to include a comment in the long-term residence permit and will be obliged to consult the Member State that granted protection in cases of possible expulsion. The proposal also takes into account the transfer of protection to another Member State under national arrangements. The long-term residence permit needs to be modified accordingly in order to safeguard against refoulement.
We have also ensured that the principle of family unity is upheld in the event of expulsion to another Member State, but it is also clear that it should not be automatic in cases where it may not be in the best interest of family members to go with the expelled person.
The agreement we have reached on this is a signal of the new cooperation which can exist between the three institutions in the area of asylum and legal migration aided by the new framework in the Lisbon Treaty. It shows that we can reach an agreement with Member States on a progressive piece of asylum-related legislation.
I again want to thank my shadow rapporteurs from across the groups, Ms Nedelcheva, Ms Wikström and other colleagues who helped make this what I would call a pleasurable trialogue - if that is not a contradiction in terms! I should like to thank all concerned for making this a reality.
Member of the Commission. - Mr President, I would like to begin by thanking the European Parliament rapporteur, Claude Moraes. He has done a fantastic job together with his team of shadow rapporteurs. Parliament, the Commission and the Council have really achieved an agreement. The minister was also very helpful.
The compromise that we have reached is a well-balanced one and is in line with the 2007 proposal. The extension of long-term residence status to beneficiaries of international protection will ensure a higher level of protection and legal certainty for refugees in Europe and will allow for better integration in our societies.
This is also the first building block of our asylum package - the first of six pieces of legislation - and is a first step towards our joint aim of achieving a common European asylum system by 2012. It will give a strong political signal that we can agree, that we are willing to go down this difficult but necessary road and make progress, and that we can act reasonably and constructively on this. I would really like to thank you for that.
Concerning the much talked about issue of correlation tables, the Commission made a declaration to the Council. I would like to read it out, with your permission: 'The Commission recalls its commitment towards ensuring that Member States establish correlation tables linking the transposition measures they adopt with the EU directive and communicate them to the Commission in the framework of transposing EU legislation, in the interest of citizens, better law making and increasing legal transparency and to assist the examination of the conformity of national rules with EU provisions.
'The Commission regrets the lack of support for the provision included in the 2007 COM proposal amending the Long-Term Residence Directive which aimed at rendering the establishment of correlation tables obligatory.
'The Commission, in a spirit of compromise and in order to ensure the immediate adoption of the Long-Term Residence proposal, can accept the substitution of the obligatory provision on correlation tables included in the text with a relevant recital encouraging Member States to follow this practice.
'However, the position followed by the Commission in this file shall not be considered as a precedent. The Commission will continue its efforts with a view to finding, together with the European Parliament and the Council, an appropriate solution to this horizontal institutional issue'.
I think we can agree on this. It is important that this declaration is in the protocol and has been heard. As I said in the earlier debate, the Commission is repeating this argument.
Nevertheless, on this particular report, it is very important that we have reached agreement. Thank you all, again, for your contribution.
Mr President, Commissioner, Mr Moraes, ladies and gentlemen, I should like, first of all, to congratulate the rapporteur, Mr Moraes, on the excellent work he has done and on the exemplary cooperation he has shown with the shadow rapporteurs, the Commission and the Council.
With this report, we have made a great step forward towards a harmonised European asylum system. The agreement reached with the Council was necessary and I am very pleased that we have succeeded in making progress on this issue. The asylum package is very much greater and, indeed, there is still much to be done. Therefore, we must not drop our guard and I hope that the Council will take the same cooperative attitude in negotiations on future issues. That is what I wanted to say by way of introduction.
Regarding the substance of the dossier, without repeating the rapporteur's words, I would like to go back to two points. First of all, I would like to stress the importance of integrating third-country nationals into our societies. Migrants who come to our countries are a considerable asset to our economies. We cannot, however, welcome everybody under any conditions. Several governments have realised in recent months that their integration model has failed.
(The President cut off the speaker)
Mr President, first of all, I would like to thank Mr Moraes, who has drawn up the report on which we are to give our views to his usual high standard and with a sincere desire to uphold humanitarian principles and the principle of respect for our fellow human beings.
Beneficiaries of international protection in a Member State often stay there for a very long time, perhaps the rest of their lives, as their vulnerability and persecution in the country from which they have fled tends to remain for a very long time. Many beneficiaries of international protection therefore find themselves in the same situation as those who are classed as refugees. It is also reasonable for people to be classed as resident in a country after they have lived there for five years, and this was the approach taken by both the Commission and Parliament. The Council wanted to take a different approach, which I find regrettable.
I would also like to emphasise that members of the family of the person who is a beneficiary of international protection must have the chance to shape their own lives. For example, in the case of expulsion, the family must be allowed to choose whether to follow or to remain where they are. I am pleased that Parliament will now adopt this report. It is regrettable that the Council has not approved the correlation tables, but I welcome the fact that we are pressing on with the reports that are to be included in the common European asylum system.
It is to be hoped that the Council will now take more of a listening approach. We all have the same deadline to meet and that is 2012. We now need to relinquish our old, ingrained opinions and look to the pan-European approach and what is best for everyone when it comes to asylum and migration. Otherwise, the word 'solidarity' will soon become meaningless.
I would like to thank the rapporteur, Mr Moraes, once again for his fine work and for his very good, if not excellent, cooperation on this report.
Mr President, last week, we visited Athens with the Committee on Civil Liberties, Justice and Home Affairs, and while I was there, I talked to Mamuth. Mamuth is 26 years old and comes from Eritrea. He entered the European Union via Greece and travelled on to the Netherlands, where he would have preferred to stay, because he had some contacts there, but he was sent back to Greece. Mamuth said that, when he eventually got his refugee status in Greece, he would not be able to travel freely and that it would take an eternity before he was granted Greek nationality.
It is for the sake of young men like Mamuth, who are entitled to a new life and do not deserve to be shunted back and forth across borders again, that I am pleased that this House is now going to change that situation and that rapporteur Claude Moraes has managed to take this first step in our asylum packages. It is also important that Mamuth, who would actually prefer to live his new life in the Netherlands, is given a decent basis for comparison, because this young man has the right to see how various matters are dealt with in Greece and the Netherlands, or wherever it is that he wants to build his life.
Thank you, Mr Moraes, thank you for your cooperation and let us see how long the process takes for Mamuth.
(MT) Mr President, I would like to begin by thanking and congratulating Claude Moraes on his report. I agree with the report and welcome it with satisfaction because it will grant new rights to those who apply for international protection, including refugees. It will furnish them with rights which, after all, are already given to third-country citizens that have been legally residing in a European Union country for five years. There are, however, a few difficulties in this report. I come from a country which has experienced these difficulties, namely that five years is far too long a time to wait in order to acquire the right that is granted by this law. This applies especially to those countries who are hosting a huge amount of people who are stuck there; blocked in the country they first arrive at. Aside from my country, there are others that have recently undergone similar experiences, Greece being one of them. They are hosting vast numbers of persons who are required to wait five years to benefit from these rights, as laid down by this law. Naturally, they ultimately benefit from long-term residence, yet they can also move to other European Union countries, which could be of great help to those like Greece, Malta, Cyprus and others. Therefore, I believe that this law, although good, could have been improved upon by decreasing the stipulated five-year waiting period. Here, I would like to conclude by thanking the rapporteur Claude Moraes for having recognised this and for having done what he could to insert a reference, albeit a symbolic one to him, in an explanatory note at the end.
(RO) Mr President, I, too, must begin by congratulating my colleague, Claude Moraes, for this report. I also want to thank him for the exceptional efforts he makes as coordinator within the Committee on Civil Liberties, Justice and Home Affairs.
I think that it is excellent that this new directive finally fills a legal vacuum with regard to the right of residence which beneficiaries of international protection find themselves in throughout the European Union. These persons who have settled in one of the Member States are currently in a precarious state of legal certainty due to the fact that they are not eligible, under current circumstances, for long-term residence permits, something other third-country nationals are eligible for. They must be granted the right of long-term residence in a non-discriminatory manner, with the only condition being prior legal residence, as is also the case for the other third-country nationals. I believe that it would have been better to take into account in this calculation the whole duration of legal residence within the European Union, from the time the application for international protection was lodged.
At the same time, consideration must be given to the fact that these people are permanently vulnerable outside the European Union, so that any move to withdraw international protection or the right to residence must be carried out with complete respect for their fundamental rights and the principle of non-refoulement.
This directive provides the necessary additional provisions with regard to the procedures that can be applied if it comes to expulsion or ending international protection. I think that we must vote in support of Claude Moraes's report as it is part of the general package governing the European Union's asylum and migration system.
(DE) Mr President, I am not looking at this report through rose-tinted spectacles. I am deliberately looking at it through the eyes of the citizens in our home countries who are concerned because after residing for five years in a Member State, refugees are then to be granted long-term resident status. This will then apply throughout the territory of the EU. So once a refugee has settled in a country with relatively soft asylum law, after five years he will be able to move his place of residence to any other Member State he chooses - and naturally he will initially seek out a country where the regulations have loopholes or are softer, and will subsequently settle long-term wherever the social standards are obviously high. The consequence will be secondary migration and abuse. Even the accumulation of a duration of five years in the asylum system is problematic, since often the administrative procedures are subject to wilful delays and investigations. Extending the directive would place an even greater burden on those Member States with a high social standard, which already have huge problems in any case, making it harder still for refugees to be integrated. I shall be extremely critical of this report.
Member of the Commission. - Mr President, I do not have much to add. There is a big consensus of support here for the work done by Mr Moraes on this very important directive.
I would just once again make a pledge to Mr Moraes and the others that this is an important building block. I believe it will get strong support tomorrow in the vote. This is the first step in our common journey towards 2012 and the asylum package. I just hope that this spirit of constructive cooperation will remain because I need - and I am counting on - your support for the remaining directives.
rapporteur. - Mr President, I should like to formally thank the Commissioner again for her work on this.
One of the reasons why we hope that the first step on asylum can be completed in tomorrow's vote - and I hope it is a resounding vote - is because, although asylum remains one of the deeply sensitive issues for this House, as Mr Busuttil explained for smaller countries in particular, every piece of legislation on asylum can have a disproportionate effect, not just on small countries, but also on flashpoint countries such as Greece.
We should all proceed carefully, as we did in this report, and there are some items in the explanatory memorandum which ensure that Members' concerns are taken very seriously, particularly when they come from serious Members. For example, I think we were able to incorporate Ms Nedelcheva's concerns regarding integration and those of Ms Wikström when she talked about family members and expulsion, as well as the issues of domestic violence and other issues. It is when we have that kind of cooperation that negotiations go very well at the higher level of the Commission and the Council thanks to the work we do in Parliament with colleagues.
Finally, Ms Sargentini, I really wanted to find an inventive way of saying that correlation tables were extremely important. To say that asylum seekers are now waiting for the correlation tables to be implemented is probably the most inventive and imaginative lobbying for the correlation table resolution to happen, so I hope Council was listening. Thank you again to all my colleagues for their support on this report after such a long time.
The debate is closed.
The vote will take place on Tuesday, 14 December 2010.